Citation Nr: 1648165	
Decision Date: 12/27/16    Archive Date: 01/06/17

DOCKET NO.  09-08 282	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to an initial disability rating in excess of 50 percent, prior to May 21, 2013, for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran, His Spouse, His Brother, and His Father


ATTORNEY FOR THE BOARD

K. Parke, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 2004 to January 2008. He had service in Southwest Asia from November 2005 to November 2006. His awards and decorations included the Combat Action Badge.

In July 2008, the RO granted the Veteran's claim of entitlement to service connection for PTSD. The Veteran's claim was most recently before the Board of Veterans' Appeals (Board) in September 2015 when the Board denied his claim. The Veteran appealed the claim to the Court of Appeals for Veterans' Claims (the Court). In October 2016, the Court granted a Joint Motion for Partial Remand and returned the claim to the Board.

In October 2012, the Veteran had a hearing at the RO before the Veterans Law Judge whose signature appears at the end of this decision.

This appeal was processed entirely electronically using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.


FINDING OF FACT

From January 28, 2008 through May 20, 2013, the Veteran's PTSD was productive of total occupational and social impairment. 


CONCLUSION OF LAW

For the period from January 28, 2008 through May 20, 2013, the criteria for an initial rating of 100 percent for PTSD have been met or approximated. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes (DCs). 38 C.F.R. § 4.27. Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. The degrees of disability specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability. 38 C.F.R. § 4.1. 

PTSD is rated in accordance with the VA General Rating Formula for Mental Disorders. 38 C.F.R. § 4.130, Diagnostic Code 9411. A 100 percent disability rating is warranted for PTSD, when there are such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name. Id.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 
38 C.F.R. § 4.7.

The Veteran was afforded a VA contract medical examination in May 2008. The examiner opined that the Veteran was having trouble finding work because of his PTSD and traumatic brain injury. The examiner opined that the Veteran's conditions meant that he had no energy to pursue life and was sleep-deprived. 

The Veteran was in treatment during the appellate period with VA for his service-connected PTSD. At times he would report that his symptoms were stable. However, he also reported periods of worsened symptoms such as feeling helpless and hopeless at times, hypervigilance, anxious mood, and poor memory. He had difficulty sleeping. 

The Veteran was afforded another VA medical examination in March 2010. He had PTSD symptoms of:  nightmares; intrusive thoughts; panic attacks; increased startle responses; flashbacks; survivor guilt; reliving his stressors; paranoia; isolating himself; anger; and trouble sleeping. The Veteran's appetite was disturbed, and his memory was low. He had major changes in his daily activities, such as a moderate decline, and social function changes, due to isolating himself. At the tiem, he was working part-time and had relationships with his co-workers. He had recurrent recollections and distressing dreams. He had intense distress at exposure to people in uniforms. He would avoid stimuli, had markedly diminished interest or participation in significant activities. The Veteran just wanted to stay home and tended to isolate. He had difficulty falling or staying asleep. He had irritability or outbursts of anger, exaggerated startle responses, and hypervigilance. 

The Veteran submitted a June 2010 letter from Oklahoma Wesleyan University, where the Veteran attended. The letter stated that many accommodations were made as a result of the Veteran's memory problems. 

His wife submitted a statement in October 2012 detailing the Veteran's nightmares, irritability, withdrawals, short and long term memory loss, and struggles in thought processes. She reported that he physically abused her in his sleep while having nightmares. She reported the instability in his jobs because he could not produce or interview well. She detailed his problems with memory loss. She also stated that the Veteran struggles with suicidal ideation and thoughts of cutting. 

Resolving the benefit of the doubt in favor of the Veteran and taking the totality of the evidence into account, the Veteran's service-connected PTSD was productive of total occupational and social impairment.


ORDER

For the period from January 28, 2008 through May 20, 2013, entitlement to an initial 100 percent rating for PTSD is granted, subject to the law and regulations governing the award of monetary benefits.



____________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


